 



EXHIBIT 10.1
AMENDMENT TO EMPLOYMENT AGREEMENT
EFFECTIVE DATE: February 8, 2006

         
PARTIES:
  CABG Medical, Inc.   (“Company”)
 
       
 
  Manuel A. Villafana   (“Employee”)

     WHEREAS, Company and Employee are parties to that certain Employment
Agreement dated December 31, 2004 (hereinafter “Employment Agreement”); and
     WHEREAS, Company and Employee desire to amend certain portions of the
Employment Agreement.
     NOW, THEREFORE, Company and Employee agree that effective as of the date
and year written above the following Amendment shall be made a part of the
Employment Agreement:
1. Section 3 of the Employment Agreement shall be deleted in its entirety and
replaced with the following:
3. Term. The term of Employee’s services hereunder shall commence on the date of
this Agreement. The Employee shall be employed on an “at will” basis. Either
party may terminate the employment relationship created by this agreement for
any reason upon notice to the other party. Because the employment relationship
is “at will,” the Employee shall have no right to continued employment, and the
Company may terminate the Employee for any reason (other than because of
Employee’s race, sex, age or other legally protected category) at any time. If
this Agreement is terminated by the Company, Employee shall not be entitled to
any severance benefits. No document or statement (oral or written) by the
Company or its officers will create a right to continued employment or a right
to severance benefits for a terminated employee.
     This Amendment shall be attached to and be a part of the Employment
Agreement between CABG Medical, Inc. and Manuel A. Villafana dated December 31,
2004.
     Except as set forth herein, the Employment Agreement shall remain in full
force without modification.
     In consideration of the mutual covenants contained herein, the parties have
executed this Amendment effective as of the date and year above written.

     
 
  CABG MEDICAL, INC.
 
   
 
  /s/ John L. Babitt
 
   
 
  By: John L. Babitt
 
  Its: President & CFO
 
   
 
  /s/ Manuel A. Villafana
 
  MANUEL A. VILLAFANA

 